Opinion of the Court
Darden, Judge:
The Court granted appellant’s petition to consider two questions: (1) Whether appellant was misadvised of his right to trial by a panel that included enlisted members; and (2) whether appellant was misadvised of his choices of counsel under Article 38, Uniform Code of Military Justice, 10 USC § 838.
Charged with larceny, housebreaking, assault, and robbery, the appellant pleaded guilty in compliance with a pretrial agreement. The convening authority approved a lesser sentence consisting of bad-conduct discharge, confinement at hard labor for ten months, and forfeiture of all pay and allowances for ten months.
I
The appellant was tried by a military judge alone. The transcript of the trial proceedings records this statement by the military judge:
“MJ: The accused has submitted a request, which I have approved, to be tried by a Military Judge alone. It will be appended to the convening order and made part of this record.”
The text of the request to which the judge referred recites, among other things, that the appellant was making the request “with full knowledge of my right to be tried by a court-martial composed of commissioned officers.” An endorsement by trial defense counsel also indicates that he had fully advised the appellant of his right to trial before a court composed of commissioned officers. Because this form and the endorsement did not go further and indicate an awareness by the appellant of his statutory right to be tried by a court with enlisted members constituting one-third of its membership, we are urged that the findings on the guilty plea should be reversed. A part of the argument for reversal is that the failure of the military judge to interrogate the appellant on the record to determine, in compliance with paragraph 53ei(2) (a) of the Manual for Courts-Martial, United States, 1969 (Revised edition), that the request of the appellant for trial by military judge alone was “understandingly made” compounded what appellate defense counsel views as an error in the document by which the appellant requested trial by military judge alone.
The asserted error here is a variation of one we recently considered in United States v Jenkins, 20 USCMA 112, 42 CMR 304 (1970). In Jenkins the military judge had not interrogated the accused on the record to determine, in compliance with the Manual provision quoted supra, that the request of the accused for trial by military judge alone was “understandingly made.” Not until the petition to this Court had a complaint about this lack of interrogation been made. Our opinion in Jenkins points out that the waiver of the statutory right to trial by a court is accomplished by execution of the written request prescribed by Article 16, Uniform Code of Military Justice, 10 USC § 816. When a military judge fails to follow the Manual requirement that he interrogate an accused at trial to determine that the written request was understandingly made, the failure of the accused to object before appeal to this Court is a waiver, not of the statutory right, but of the judge’s reassurance.
The Manual provision obligating the military judge to assure himself the written request was understandingly made has the force of law, but this does not insulate an error in this re*169spect from our weighing its effect under the military harmless error statute, Article 59(a), Uniform Code of Military Justice, 10 USC § 859.
Since the absence of the interrogation here is controlled by our opinion in Jenkins, we turn to consideration of whether the reference in the request for trial by military judge alone to the right to be tried by a court composed of commissioned officers was prejudi-cially incomplete.
Article 16 provides:
“The three kinds of courts-martial in each of the armed forces are—
(1) general courts-martial, consisting of—
(A) a military judge and not less than five members; or
(B) only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves;
(2) special courts-martial, consisting of—
(A) not less than three members; or
(B) a military judge and not less than three members; or
(C) only a military judge, if one has been detailed to the court, and the accused under the same conditions as those prescribed in clause (1) (B) so requests; and
(3) summary courts-martial, consisting of one commissioned officer.”
The statute itself does not prescribe the form of a request for trial by military judge alone. Appendix 8e of the Manual for Courts-Martial, United States, 1969 (Revised edition), however, provides a suggested form for requesting trial by military judge alone. This Manual form contains a specific acknowledgment that the accused knows of his right to be tried by a court-martial composed of officers and enlisted members. Since the request in this case specifically refers to knowledge by the appellant of his right to trial by a court composed only of commissioned officers, we are urged to infer that he was unaware he also could elect trial by court composed in part of enlisted members. We think such an inference is unjustified. The statute permitting an accused to elect trial by military judge alone does not require that his written request enumerate an accused’s understanding of all the differences between trial by judge alone and trial by a court. The written request could hardly be an all-inclusive document that outlined all the consequences of waiving trial by the military equivalent of a jury. The appellant was represented at trial by certified military counsel, he was counseled, and in the absence of evidence to the contrary the certified counsel is presumed to have discharged adequately the duty he has under paragraph 48/, Manual, supra, of advising the appellant of his right to have enlisted persons as members of the court.
The recital of knowledge of one right in the form used does not demonstrate that the appellant was unaware of the other options not covered by the form.
II
The second issue on which we granted review relates to the failure of the military judge in this case to comply fully with the procedure prescribed in this Court’s opinion in United States v Donohew, 18 USCMA 149, 39 CMR 149 (1969), for informing an accused of his various choices of counsel. In Donohew, at page 152, this Court declared:
“We believe the seriousness of the situation dictates that the record should contain the accused’s personal response to direct questions incorporating each of the elements of Article 38(b), as well as his understanding of his entitlement thereunder.”
In this case the appellant was advised as follows:
*170“MJ: Have you informed the accused of his rights concerning counsel, as set forth in Article 38(b) of the Code.
“DC: Yes, sir.
“MJ: I know you have explained them to the accused, but for my satisfaction I would also like to explain them.
“MJ: Private TURNER you have the right to be represented by civilian counsel of your own selection, and at your own expense — do you understand that?
“ACC: Yes, sir.
“MJ: You also understand, that you have the right to [be] represented free of charge by a military counsel of your own selection, if reasonable [sic] available. Do you understand that?
“ACC: Yes, sir.
“MJ: Do you desire to be represented by civilian counsel?
“ACC: No, sir.
“MJ: Are you satisfied with the detailed counsel?
“ACC: Yes, sir.
“MJ: By whom will the accused be defended?
“DC: The accused will be defended by Captain Charles H. MOSES III, the detailed defense counsel in this case.”
The failure of the military judge to inform the appellant in this case that if he were represented by civilian counsel his detailed military counsel could continue to act as associate counsel if the appellant so desired is assailed here as a violation of this Court’s mandate in Donohew, supra.
The Donohew opinion indicated that the record should contain the accused’s response to each of the elements of Article 38(b).1 In our review of the records of trials conducted since the Donohew opinion, we have noted that almost all military judges have generously complied with the language of that opinion by informing accused not only of their rights to civilian counsel, military counsel of their selection, or detailed military counsel, but also of the continued availability of detailed military counsel if the accused retained civilian counsel.
In this case the record establishes the awareness of the appellant that he could retain civilian counSel, or that he could request a specific military counsel, or that he could be defended by the military counsel detailed to him. When an accused has categorically answered no to a question whether he desired civilian counsel, and in the absence of any expression of interest by the accused in civilian counsel, did the military judge commit error under Donohew by omitting information that if the accused retained civilian counsel, the detailed military counsel could continue to function as an associate counsel? We hold not, because it was not this aspect of knowledge about rights to counsel that inspired our concurrence in the Donohew opinion. In our view, the basic objectives were the assurances that accused know of his rights to retain civilian counsel or to select a military counsel different from the one detailed to him.
The near absurdity of a contrary holding is demonstrable. When an accused has answered no to a question whether he desired civilian counsel and yes to a question whether he was satis-*171fled with his detailed counsel, must the military judge nonetheless say to the accused, in effect, “If you desired the counsel you have indicated you do not desire, the counsel you do desire would be available to assist the counsel you do not want.”
We regard the possibility that the appellant would have retained civilian counsel if the military judge had informed him he would not lose his detailed military counsel as being so remote that a reversal is not justified.
The decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.

 “The accused has the right to be represented in his defense before a general or special court-martial by civilian counsel if provided by him, or by military counsel of his own selection if reasonably available, or by the defense counsel detailed under section 827 of this title (article 27). Should the accused have counsel of his own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as his associate counsel; otherwise they shall be excused by the military judge or by the president of a court-martial without a military judge.”